DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 14 and 20 objected to because of the following informalities:  
Claim 3, line 3, the phase “a same” should be “the same”;
Claim 14, line 6, the phase “the reflective structure” should be “the same reflective structure”; and
Claim 20, should be depended on claim 19 instead of claim 14 because “the reflective material film” is not cited in claim 14, but cited claim 19.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-9, 12, 13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Wu CN 103185293A (See English translation and the original document of 16332168_2021-08-28_CN_103185293_A_M.pdf).
Regarding claim 1, Wu discloses display panel, in at least figs.1-7, corresponding to at least two visual fields of view (see fig.5), comprising: 
a first substrate; a second substrate disposed opposite to the first substrate (it’s inherent to have a lower substrate and an upper substrate in a liquid crystal display panel 20 to contain the liquid crystal material); and 
a reflective structure group (10) disposed on the first substrate (see fig.1), which comprises a plurality of reflective structures (a plurality of reflective structures with surfaces of 11 and 12) in one-to-one correspondence with the visual fields of view (see figs.3 and 5), 
wherein a reflective surface (11 or 12) of each reflective structure of the plurality of reflective structures faces the second substrate (see figs.1,3 and 5, a reflective surface of each reflective structure of the plurality of reflective structures faces both first and second substrates), and the reflective structure is configured to reflect light from the second substrate in a predetermined direction to a corresponding visual field of view (see fig.5).  
Regarding claim 2, Wu discloses the display panel is divided into a plurality of field-of-view display area groups (21 and 22) in one-to- one correspondence with the reflective structure groups (see figs.5 and 3); each of the plurality of field-of-view display 
Regarding claim 6, Wu discloses an anti-crosstalk structure (a structure with surface 13) disposed between two adjacent reflective structures such that a side of the anti-crosstalk structure facing the second substrate is an anti-crosstalk surface parallel to the second substrate (see figs.3,5 and 7), and the anti-crosstalk surface is a reflective surface (see fig.7) or a light absorbing surface.  
Regarding claim 7, Wu discloses the anti-crosstalk surface is the reflective surface (see fig.7), and the anti-crosstalk structure is integrated formed with the reflective structure (see figs.7, 5 and 3).  
Regarding claim 8, Wu discloses the number of the at least two visual fields of view corresponding to the display panel is 2 to 4 (see fig.5 and 7).  
Regarding claim 9, Wu discloses the display panel is a reflective liquid crystal display panel (20 with 10 functions as a reflective liquid crystal display panel).  
Regarding claim 12, Wu discloses a display device, in at least figs.1-7, comprising the display panel of claim 1 (see rejection of claim 1 above).
Regarding claim 13, Wu discloses a method of manufacturing a display panel corresponding to at least two visual fields of view, in at least figs.1-7, comprising steps of: 
preparing a first substrate and a second substrate disposed opposite to the first substrate, respectively (it’s inherent to have a lower substrate and an upper substrate in a liquid crystal display panel 20 to contain the liquid crystal material); and forming a 
Regarding claim 19, Wu discloses the step of forming the reflective structure group comprises: forming a reflective material film (10); and patterning the reflective material film to form the plurality of reflective structures and an anti-crosstalk structure (the structure with surface 13) such that the anti-crosstalk structure is located between two adjacent reflective structures (see fig.2,3 and 5), and a side surface (13) of the anti-crosstalk structure facing the second substrate is the reflective surface parallel to the second substrate (see fig.2, 3 and 5).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu CN 103185293A as applied to claim 1 above, and further in view of Kenji CN 1311873A (See English translation and the original document of 16332168_2021-08-28_CN_1311873_A_M.pdf).
Regarding claims 3 and 4, Wu does not explicitly disclose the reflective structure comprises a plurality of reflective substructures disposed along a first direction, and reflective surfaces of the respective reflective substructures in a same reflective structure are disposed in parallel, a shape of a longitudinal section of the reflective substructure is a right triangle, and a hypotenuse of the right triangle functions as the reflective surface.  
Kenji discloses a display panel, in at least figs.23, 25 and 26, the reflective structure (246) comprises a plurality of reflective substructures (see fig.23 and 25) disposed along a first direction (parallel to 222, see figs.23 and 25), and reflective surfaces of the respective reflective substructures in the same reflective structure are disposed in parallel (see figs.23 and 25), a shape of a longitudinal section of the reflective substructure is a right triangle (see figs.23 and 25), and a hypotenuse (246b) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the reflective structure comprises a plurality of reflective substructures disposed along a first direction, and reflective surfaces of the respective reflective substructures in a same reflective structure are disposed in parallel, a shape of a longitudinal section of the reflective substructure is a right triangle, and a hypotenuse of the right triangle functions as the reflective surface as taught by Kenji in the display panel of Wu for the purpose of highly increasing display brightness effect.
Regarding claim 5, Wu does not explicitly disclose the reflective structure is made of a metal material.  
Kenji discloses a display panel, in at least figs.23, 25 and 26, the reflective structure (246) is made of a metal material (aluminum, page 35, last paragraph line 1) for the purpose of forming a reflective structure (page 35, last paragraph line 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the reflective structure is made of a metal material as taught by Kenji in the display panel of Wu for the purpose of forming a reflective structure.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu CN 103185293A as applied to claim 9 above, and further in view of Kenji CN .
Regarding claims 10 and 11, Wu does not explicitly disclose the first substrate is provided with a pixel electrode made of a metal material, and the pixel electrode further functions as the reflective structure, or the first substrate is provided with a common electrode made of a metal material, and the common electrode further functions as the reflective structure. 
 Kenji discloses a display panel, in at least figs.23 and 25-30, the first substrate (222) is provided with a pixel electrode (246b) made of a metal material (aluminum, page 35, last paragraph line 1), and the pixel electrode further functions as the reflective structure (see fig.25-29, page 27, line 29), or the first substrate (222) is provided with a common electrode (counter electrode, 296b) made of a metal material (aluminum, page 35, last paragraph line 1), and the common electrode further functions as the reflective structure (see fig.30, page 28, line 37) for the purpose of reducing overall thickness of the display panel (page 27, line 33).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first substrate is provided with a pixel electrode made of a metal material, and the pixel electrode further functions as the reflective structure, or the first substrate is provided with a common electrode made of a metal material, and the common electrode further functions as the reflective structure as taught by Kenji in the display panel of Wu for the purpose of reducing overall thickness of the display panel.

s 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu CN 103185293A as applied to claim 13 above, and further in view of Kenji CN 1311873A (See English translation and the original document of 16332168_2021-08-28_CN_1311873_A_M.pdf).
Regarding claim 14, Wu the step of forming the reflective structure group comprises: forming the plurality of reflective structures in the reflective structure group (see figs.2-5).
Wu does not explicitly disclose each reflective structure of the plurality of reflective structures comprises a plurality of reflective substructures disposed along a first direction, and reflective surfaces of the respective reflective substructures located in the reflective structure are disposed in parallel.  
Kenji discloses a method of manufacturing the display panel, in at least figs.23, 25 and 26, the reflective structure (246) comprises a plurality of reflective substructures (see fig.23 and 25) disposed along a first direction (parallel to 222, see figs.23 and 25), and reflective surfaces of the respective reflective substructures located in the same reflective structure are disposed in parallel (see figs.23 and 25) for the purpose of highly increasing display brightness effect (page 27, line 14).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the reflective structure comprises a plurality of reflective substructures disposed along a first direction, and reflective surfaces of the respective reflective substructures in a same reflective structure are disposed in parallel as taught by Kenji in the method of manufacturing the display panel of Wu in order to have each reflective structure of the plurality of reflective 
Regarding claims 15-18, Wu in view of Kenji discloses all the product claim limitations 1-12, so that the claim limitations of the manufacturing method claims 15-18 could be easily derived and obvious. Therefore, Wu in view of Kenji discloses all the claim limitations of claims 15-18 (The Examiner notes: if the applicant thinks the claim limitations of claims 15-18 are not derived and obvious from the product claims limitations 1-12, the restriction will be issued in the next office action to separate claims 15-18 from claims 1-12).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu CN 103185293A as applied to claim 19 above, and further in view of Kenji CN 1311873A (See English translation and the original document of 16332168_2021-08-28_CN_1311873_A_M.pdf).
Regarding claim 20, Wu does not explicitly disclose the reflective material film is formed of a metal material.
Kenji discloses a method of manufacturing the display panel, in at least figs.23, 25 and 26, the reflective material film (246b) is formed of a metal material (aluminum, page 35, last paragraph line 1) for the purpose of forming the reflective material film (page 35, last paragraph line 2).





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIA X PAN/Primary Examiner, Art Unit 2871